Mr.* Justice Figueras
delivered the opinion of the court.
It appears that Ventura Bodríguez sued José Nogueras for a sum of money in the municipal court of Bayamón. The municipal court dismissed the complaint. An appeal was. taken to the district court which held' the proper trial and arrived at the same conclusion and rendered the proper judgment to that effect.
Some days after the rendition of said judgment the plaintiff, Bodríguez, filed a motion for a new trial on the ground, of newly discovered evidence which he could not, with reasonable diligence, have discovered and produced at the trial, basing his motion on the provisions of the third subdivision of' section 221 of the Code of Civil Procedure.
After the hearing on the motion the Judge of the First. Section of the District Court of San Juan dismissed it on. October 6,1909 — that is to say, he denied the new trial applied for.
The plaintiff, Ventura Bodríguez, took ah appeal from this decision to this Suprenie Court.'
We must rememeber that this case proceeds originally from a municipal court and must. therefore consider whether-*129this decision of the District Court of San Juan, denying a new trial, may be appealed to this court or not.
■ We believe that it is not appealable, because what is involved here is not ‘ ‘ a judgment of a district court rendered on an appeal from an inferior court,” according to the second subdivision of section 295 of the Code of Civil Procedure, which is the only provision authorizing these appeals in matters originating in courts inferior to district courts.
This provision authorizes appeals only when a judgment rendered by a district court on appeal is involved — that is to say, when a final decision on the rights of the parties in the action initiated in the municipal court is involved.
The decision appealed from is not included in this case and it must be held that the appeal does not lie, with the 'costs against the appellant.

Dismissed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.